United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1680
Issued: December 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 27, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decisions dated November 2, 2007 and February 26, 2008. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
shoulder conditions as a result of a traumatic injury in the performance of duty on
April 12, 2007.
FACTUAL HISTORY
Appellant, a 51-year-old program specialist, filed a CA-1, traumatic injury claim, dated
August 24, 2007. She initially alleged that on April 14, 20071 she was searching for bread
1

Appellant subsequently clarified by letter dated October 1, 2007 that the alleged injury had occurred on
April 12, 2007, not April 14, 2007.

pudding in a cooler when moisture accumulated on her sterling silver bracelet. As appellant paid
for her bread pudding, she received an electrical shock to her right arm and shoulder from the
cash register. Evidence submitted in support of this claim included: leave slips; a request for
physical therapy; and a report from Dr. Edward J. Bieber, an orthopedic surgeon, dated
July 3, 2007. In the July 3, 2007 report, Dr. Bieber diagnosed appellant with right shoulder
subacromomial syndrome, possible rotator cuff tear and right joint pathology. He noted that
appellant had reported right arm pain for the last two months and that she had stated that “this
occurred after she received an electric shock.” Appellant states, “it jolted her arm.” Dr. Bieber
did not offer a medical opinion regarding the cause of appellant’s diagnosed conditions.
By letter dated September 27, 2007, the Office notified appellant that the evidence
submitted was insufficient to support her claim because it did not contain a diagnosis of any
condition resulting from her alleged injury and lacked a physician’s opinion explaining how the
alleged injury resulted in the condition diagnosed. In response to this notice, appellant submitted
a letter requesting the Office change the date of injury from April 12 to 14, 2007, and a portion
of the development letter with a statement indicating appellant sustained an injury while
employed by the Department of Health and Human Services.
By decision dated November 2, 2007, the Office denied appellant’s claim for
compensation because the evidence submitted was insufficient to establish she sustained an
injury as defined by the Federal Employees’ Compensation Act.
On November 30, 2007 appellant requested review of the written record. As part of this
filing, she submitted a letter dated November 21, 2007 from Dr. Bieber, who diagnosed appellant
as having right shoulder rotator cuff tendinitis and acromioclavicular (AC) joint sprain.
Dr. Bieber’s letter noted appellant’s history of injury as “patient states that she injured her
shoulder at work with the electric shock which caused a sudden jerking of her shoulder.” He
thereafter concluded that “[i]t is very conceivable that this could have had its origin with that
initial injury, particularly since the pain started immediately thereafter.”
By decision dated February 26, 2008, the Office hearing representative modified the
November 2, 2007 decision to accept that an injury occurred but affirmed the denial of
compensation on the grounds that the record failed to establish that she sustained the diagnosed
shoulder conditions were a result of the accepted employment event.
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of establishing the essential
elements of his or her claim including: the individual is an employee of the United States within
the meaning of the Act; the claim was filed within the applicable time limitation of the Act; an
injury was sustained in the performance of duty as alleged; and, that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury. These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.2
2

Gary J. Watling, 52 ECAB 357 (2001).

2

In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician(s)
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.6
ANALYSIS
In the present case, the Office has accepted that the alleged injury occurred as alleged,
that is that she sustained an electric shock from a cash register on April 12, 2007. It has also
concluded however that the medical evidence is insufficient to support appellant’s claim that her
various right shoulder conditions, diagnosed as: right shoulder rotator cuff tendinitis, AC joint
sprain, right shoulder subacrominial syndrome, possible right rotator cuff tear, and right joint
pathology, are causally related to the accepted injury. Although appellant submitted reports from
her treating physician, Dr. Bieber, noting these diagnoses and appellant’s history of injury, this
evidence does not address causation or describe, with detailed rationale, the relationship between
the diagnosed conditions and an employment-related incident. The Board has consistently held
that a medical report that does not contain a rationalized opinion on causal relationship is of
limited probative value.7

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Id.

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
7

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not
offer any opinion regarding the cause of an employee s condition is of limited probative value on the issue of causal
relationship).

3

Dr. Bieber repeated appellant’s statement that her shoulder conditions were caused by an
involuntary reflexive jerk resulting from appellant’s exposure to an electrical shock. His report
is of limited probative value because his conclusions are, at best, speculative. The substantive
paragraph of Dr. Bieber’s letter concludes by stating “[i]t is very conceivable that this could have
had its origin with that initial injury, particularly since the pain started immediately thereafter.”
(Emphasis added.) As a matter of law, terms such as “could,” “may,” or “might be” indicate that
the report is equivocal, speculative or conjectural and is of limited probative value.8
Furthermore, Dr. Bieber’s report provides no objective findings or medical explanation in
support of his opinion that this single isolated event of April 12, 2007 caused the various
diagnosed right shoulder conditions. A medical explanation of the physiological process by
which the accepted event caused the various diagnosed conditions is especially important in this
case as appellant did not seek medical treatment or diagnosis until two months after the alleged
injury, for potentially chronic shoulder conditions.
Accordingly, the Board finds that appellant has not met her burden of proof in
establishing that she sustained a traumatic injury in the performance of duty on April 12, 2007.
CONCLUSION
The Board finds appellant has not met her burden of proof to establish that she sustained
right shoulder conditions as a result of her April 12, 2007 injury.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.3(g) (April 1993).

4

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 15, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

